Citation Nr: 0622304	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  00-23 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to April 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the Board denied service connection for 
PTSD.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2006, 
pursuant to a joint motion dated in January 2006, the Court 
vacated the Board's September 2003 decision and remanded the 
matter for action consistent with the joint motion of January 
2006.  

There have been several cases subsequent to the Board's 
September 2003 decision   which interpret the Veterans Claims 
Assistance Act of 2000 (VCAA) and impact on this case.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
Court of Appeals for Veterans' Claims (Court) held that, for 
claims filed before the enactment of the VCAA (November 9, 
2000), such as the one currently before the Board, a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  The Court also made it 
clear that where, as in this case, notice was not required at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with section 5103(a); § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See also VAOPGCPREC 7-2004.  However, the Court 
also held that the veteran had to be sent a VCAA notice 
letter that complies with all of the applicable duties to 
notify before the case was readjudicated.  Id; see also, 
e.g., Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  
That was not done in this case.  

In the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) should be provided to the veteran that 
informs him that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded, and also includes an explanation as to 
the type of evidence that is needed to establish both a 
disability rating and an effective date.  

The January 2006 joint motion noted that 38 C.F.R. 
§ 3.304(f)(3) provides that a claim for service connection 
for PTSD based on personal assault, as this claim is based in 
part, will not be denied without first advising the claimant 
of all of the evidence that could be accepted to support the 
claim.  See M21-1, Part III, 5.14c(7)(a)-(o).  See also 38 
C.F.R. § 3.304(f)(3) (2005); Patton v. West, 12 Vet. App. 272 
(1999) (holding that certain special M21 manual evidentiary 
procedures apply in post- traumatic stress disorder personal 
assault cases); Bradford v. Nicholson, No 03-1204 (U.S. Vet. 
App. July 20, 2006).  The veteran must be advised of these 
provisions.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent court 
decisions, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
any other applicable legal precedent.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Mayfield v. Nicholson, 
19 Vet. App. 103, 128, 129 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet 
App 112, 120, 121 (2004).  Specifically, 
the veteran and his representative should 
be provided with a letter containing the 
following:  
a.  The VCAA notice information informing 
the veteran of the evidence needed to 
substantiate a claim for service 
connection for PTSD; 
b.  The notice information required by 
Dingess/Hartman; 
c.  The provisions of 38 C.F.R. 
§ 3.304(f)(3), telling the veteran that 
evidence from sources other than the 
veteran's service records may corroborate 
the veteran's account of the stressor 
incident.  Examples of such evidence 
include, but are not limited to: records 
from law enforcement authorities, rape 
crisis centers, mental health counseling 
centers, hospitals, or physicians; 
pregnancy tests or tests for sexually 
transmitted diseases; and statements from 
family members, roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor 
include, but are not limited to: a 
request for a transfer to another 
military duty assignment; deterioration 
in work performance; substance abuse; 
episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or 
unexplained economic or social behavior 
changes.  Evidence from sources other 
than the veteran's service records or 
evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor.  

2.  If, and only if, the requested 
development provides evidence that is 
adequate to corroborate a claimed in-
service stressor, the veteran should be 
provided a VA psychiatric examination.  
The examiner should be requested to 
examine the veteran and if it is 
determined that the veteran currently 
meets the diagnostic criteria for PTSD, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that the PTSD is causally related to a 
verified in-service stressor.  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for any opinion provided.  If 
the psychiatrist is unable to answer the 
question presented without resort to 
speculation, he or she should so 
indicate. 

The claims file must be provided to the 
examiner for review of pertinent 
documents and that it was available for 
review should be noted in the written 
report.  

3.  Thereafter, the AMC/RO should review 
the claims file and ensure that no other 
notification or development action is 
indicated.  If further action is required, 
the AMC/RO should undertake it before 
further adjudication of the claim.

4.  The AMC/RO should then readjudicate 
this claim in light of any evidence added 
to the record.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




